Motion for leave to appeal to the Court of Appeals by appellants, All States Freight, Inc., and others, in the Dittman action, denied, with $10 costs. Motion for leave to appeal to the Court of Appeals by appellants Middle Atlantic Transportation Co., Inc., and Burchard B. Hawk in the Dittman action, denied, with $10 costs. Motion for leave to appeal to the Court of Appeals by appellants, All States Freight, Inc., and others, in the Rutishauser action, denied, with $10 costs. Motion for leave to appeal to the Court of Appeals by appellants Middle Atlantic Transportation Co., Inc., and Burchard B. Hawk in the Rutishauser action, denied, with $10 costs. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ. [See ante, p. 836.]